Title: To George Washington from Jonathan Trumbull, Sr., 6 November 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 6th Novemr 1775

I have received your favour of the 29th Octo. ulto Wherein you mention the case of Dr Cheney commissioned from hence a Physitian and Surgeon which you are persuaded to have been obtained by some misrepresentation. Indeed I was not apprized of any misconduct or bad behaviour of his—If he is guilty of any such Crime, hope he may be convicted & discharged.
I will give a detail of his case as it lay before me and my Council—I had no personal knowledge of the Surgeon or his Mates, Appointed for the third Regiment raised in this Colony, nor that either of them was returned until the 13th of Septr—I received a Letter from Nath. Wales Esqr. wherein he says, “I have this minute received a Letter from Colo. Storrs informing me that Dr Cheney has left the Army, and that Regiment have no Doctor but Dr Spaulding who is not esteemed very highly as a Physitian, whatever he may be of a Surgeon. Colo. Storrs urges extream hard to have one sent equal to Dr Cheney, or that Dr Cheney may be sent back.”

Thereupon I immediately sent for the Doctor, he came to me, I enquired the reason of his leaving the service, he let me know there was a misunderstanding between him and Dr Spaulding—that He therefore asked the favour of Your Excellency to grant him a dismission, which you had done—and he did not incline to return under Dr Spaulding—I discoursed with him concerning the Sickness, the manner of treating & providing for the Sick, and other affairs of the Army: He did not express one word in disparagement of any or either of the General Officers, or of any one else, excepting the reasons he gave of Dr Spaulding and his own disagreement. He appeared to me a sensible, prudent man. I dismissed him for that Time. Hearing of Dr Turner’s return to Norwich, I sent a request to him, to let me see him before his return to the Army: which was principally from concern for the uneasiness which happened between those two Physitians and the representation of the unskilfulness of him who remained with the Regiment—He came, and we discoursed on the subject, and I found, that he did not look on Dr Spaulding to be skilled in Physick—That He served an apprentiship with a Surgeon, who made little or no profession on Physick—Dr Turner expressed his apprehension that Dr Spaulding had made no great proficiency in Surgery—This information increased my concern, as I was told the other Mate was young and unexperienced. At the next meeting of my Council I laid the case before them, called for Dr Cheney, conferred with him, proposed his return—He remained dissatisfied with the treatment he met from Dr Spaulding.
We thought ourselves warranted, from Colo. Storrs’s Letter, and Dr Turner’s information, to look on that Regiment not sutably furnished with skilful Physitians and Surgeons. We urged Dr Cheney to Return, and gave him a new Commission for that purpose—I cannot help suspecting an insidious design against him by his competitor, as I apprehend, Dr Spaulding may be called—But doubt not your Caution That this Case and its circumstances, may be impartially examined—Since my beginning to write, I received from Mr Wales, who was at Your conference, an Extract from Colo. Storr’s Letter to him—which is enclosed.
I have received various applications for the advancement of

officers and filling Vacancies—which I have declined save in the case of Capt. Dyer and Lt Huntington, which I perceive was attended with difficulty—There is an applicatio⟨n⟩ made to me by Lt Moses Cleveland, who served under Captain Perrit of the 7th Regiment, while Stiled a Company of Rangers the latter received a Commission from hence in July—this subaltern who served with him, not being notified to us, was neglected—he remained in the Army, turned out when needed, is desirous of continuing in the Service. If he is found qualified for a Commission, and vacancy happens, he will meet your Favour.
In a Letter from Majr General Schuyler dated 31st of August ult.—He says “I have ordered the Lead I can spare to Albany, with directions to forward it by the most direct road to General Washington, that you may not have any unnecessary trouble”—Have mentioned it in my last to him—and also wrote to Commissary Phelps at Albany concerning it.
The Commissary General continues mending, but it is Slowly—he hath rid out in a Chaise about a Mile last Week—he hopes to be with Army soon. I am with great Truth and Regard Sir Your most Obedient humble Servant

Jonth. Trumbull

